Citation Nr: 9927815	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-09 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death, 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1947.  
The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.  This appeal also arises from a June 1995 rating 
decision, in which the RO denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death, claimed to be the result of Department 
of Veterans Affairs (VA) medical treatment.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence of a 
nexus between the veteran's service and the idiopathic 
pulmonary fibrosis that caused his death.

2.  During the veteran's January 1994 treatment at the 
Jackson, Mississippi, VAMC, hospital personnel did not fail 
to provide the veteran with prescribed medications.

3.  The veteran died in January 1994 of end-stage idiopathic 
pulmonary fibrosis.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The veteran's January 1994 VA hospitalization did not 
cause his death.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Pulmonary Fibrosis
The veteran died in January 1994.  The cause of death entered 
on the death certificate is end-stage idiopathic pulmonary 
fibrosis.  The appellant, who is the veteran's widow, is 
seeking service connection for the cause of the veteran's 
death.  The appellant contends that the veteran's lung 
disease began during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312 (1998).


A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Veterans Court") has defined a 
well grounded claim as a plausible claim; one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Veterans 
Court set out three requirements that must be met in order 
for a claim of service connection to be considered well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  
Third, there must be competent evidence of a nexus between 
the injury or disease in service and the current disability 
(medical evidence).  The third requirement can be satisfied 
by a statutory presumption that certain diseases that 
manifest within certain prescribed periods are related to 
service.  Caluza, at 506.  The Veterans Court has ruled that, 
for a claim for service connection for the cause of a 
veteran's death to be well grounded, the same three 
requirements apply.  Ramey v. Brown, 9 Vet. App. 40 (1996).  
In cause of death cases, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey, at 46.

As noted above, medical records indicate that the condition 
that caused the veteran's death was idiopathic pulmonary 
fibrosis.  The appellant has provided her own recollections 
as evidence that the veteran's pulmonary fibrosis began 
during his service.  In statements submitted in 1994 and 
1995, she wrote that she met the veteran in 1947, when he 
returned home from service, and that in 1947 he was sick with 
a lung problem.  In addition, in 1994, the appellant 
submitted a written statement, dated in 1954, from Mr. W. H. 
J.  Mr. J. wrote that he had known the veteran for many 
years, and that the veteran had been the best man at Mr. J.'s 
wedding in 1948.  Mr. J. wrote that when he knew the veteran, 
the veteran was sick, and that he had urged the veteran to 
contact VA to establish service connection for his illness.  
Mr. J. wrote that the veteran kept putting off going to VA 
until much later.  Mr. J. wrote that the veteran told Mr. J. 
that he, the veteran, had a lung disease, and that he had had 
the lung disease for years.

The RO was unable to obtain most of the veteran's service 
medical records.  The National Personnel Records Center 
(NPRC) reported that the veteran's records were probably 
destroyed in a fire at NPRC in 1973.  The Board is aware that 
in such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The claims file does contain the report of 
a medical examination of the veteran in April 1947, shortly 
before his separation from service.  That report indicated 
that the veteran's lungs were normal and that a chest x-ray 
was negative.  The claims file also contains daily sick 
reports that reflect that the veteran was seen in sick call 
on November 25 and November 27, 1946, and on January 9, 1947.  
Those reports do not indicate the nature of the veteran's 
illness on any of those occasions.

Private medical records from 1962 indicate that the veteran 
sought treatment for dyspnea on exertion and pain in the 
fingertips of one year's duration.  He reported that his 
first known abnormal chest x-ray had been in 1952.  In 1962, 
he was diagnosed with idiopathic pulmonary fibrosis.  The 
veteran sought veteran's benefits in 1967.  In a January 1968 
rating decision, the RO awarded him non-service-connected 
pension, based on disabilities including idiopathic pulmonary 
fibrosis, evaluated as 60 percent disabling.

The appellant's statements constitute some evidence that the 
veteran's pulmonary fibrosis was incurred in service.  The 
Board finds, however, that the appellant has not submitted 
competent, i.e., medical, evidence of a nexus, or connection, 
between illness or other events during the veteran's service 
and the veteran's pulmonary fibrosis.  No medical 
professional has stated a conclusion or opinion that it is 
plausible that the veteran's pulmonary fibrosis was incurred 
in service.  The Veterans Court has indicated that medical 
training is necessary for an opinion regarding medical 
diagnosis or causation to constitute competent evidence.  See 
Caluza, supra, at 506; see also Grottveit v. Derwinski, 5 
Vet. App. 91, 93 (1993).  As the appellant has not submitted 
evidence that meets the third requirement under Caluza, the 
Board finds that the appellant's claim for service connection 
for the cause of the veteran's death is not a well grounded 
claim.  The claim is therefore denied.

Compensation Under 38 U.S.C.A. § 1151
In addition to her claim that the veteran's pulmonary 
fibrosis was incurred in service, the appellant has also 
claimed that the veteran's death was caused or accelerated as 
a result of events during VA hospitalization.  The appellant 
filed her claim for benefits based on 38 U.S.C.A. § 1151 in 
April 1995.  The statutes at 38 U.S.C.A. § 1151, and the 
corresponding regulations, govern the circumstances under 
which death or additional disability suffered by a veteran as 
a result of VA medical care create entitlement to payment of 
compensation as if the additional disability or the cause of 
death were service-connected.

In recent years, the law regarding benefits for death or 
additional disability due to VA medical treatment has 
undergone changes due to federal court decisions and federal 
legislation.  In Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Veterans Court invalidated the negligence 
provision in 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151.  The Court found 
that, insofar as 38 C.F.R. § 3.358(c)(3) required some fault 
on the part of VA medical providers in order for benefits to 
be warranted under 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358(c)(3) did not properly implement 38 U.S.C.A. § 1151.  
On appeal, the Veterans Court's decision in the Gardner case 
was affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals), in Gardner v. Brown, 
5 F.3rd 1456 (Fed. Cir. 1993).  On further appeal, the United 
States Supreme Court (Supreme Court) affirmed the decisions 
of the Veterans Court and the Court of Appeals.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994).

After the Supreme Court's decision, determinations of 
entitlement to benefits under 38 U.S.C.A. § 1151 involved a 
two step process.  First, the claimant had to show that the 
veteran had suffered death or additional disability.  Second, 
the claimant had to show that the veteran's death or 
additional disability was the result of VA treatment.

In 1997, the United States Congress amended 38 U.S.C.A. 
§ 1151 to reimpose a requirement of fault on the part of VA 
as a condition of entitlement to benefits.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).  However, Congress 
specifically limited application of the revised provisions of 
38 U.S.C.A. § 1151 to those claims filed on or after October 
1, 1997.  The 1997 amendments to 38 U.S.C.A. § 1151 do not 
apply in this case, because the appellant filed her claim for 
compensation under 38 U.S.C.A. § 1151 prior to October 1, 
1997.  See VA O.G.C. Prec. No. 40-97 (December 31, 1997).

The appellant presented her contentions with regard to 
benefits based on 38 U.S.C.A. § 1151 in statements written by 
herself and family member witnesses.  She essentially 
contends that the veteran died as a result of a failure of VA 
hospital personnel to properly administer the veteran's 
medication during his hospitalization in January 1994.

In her April 1995 claim, the appellant asserted that the 
veteran was denied his medication, Prednisone, on two 
occasions while he was hospitalized at the VA Medical Center 
(VAMC) in Jackson, Mississippi.  The appellant reported that 
the veteran became cyanotic on both occasions, in August 
1991, and in January 1994.  The appellant asserted that the 
two instances of being denied the medication Prednisone 
hastened and resulted in the veteran's death.

In a March 1999 letter, the appellant cited VA regulations to 
the effect that a veteran's failure to follow medical 
instructions would not bar compensation under 38 U.S.C.A. 
§ 1151 if the veteran was incompetent.  The appellant noted 
that records of the veteran's January 1994 VAMC treatment 
indicated that the veteran's daughter had reported that the 
veteran showed mental changes.  The appellant also submitted 
three notarized statements, each dated in March 1999, from 
family members who had visited with the veteran during his VA 
hospitalization in January 1994.

Ms. S. L. E., the veteran's daughter, wrote that the veteran 
had asked for his medication, "Prednisolone," repeatedly 
during the hospitalization, but had not received that 
medication.  Ms. E. described how she had entered the 
veteran's hospital room and found that the veteran's face and 
hands were very blue.  She reported that she informed doctors 
that the veteran had not received his Prednisolone, and that 
he was immediately given medication through a drip and 
through a face mask.  Ms. E. reported that the veteran came 
out of that attack, but that his breathing ability and mental 
state remained worse after the attack.

Mr. P. J. E., the veteran's son-in-law, wrote that he had 
witnessed a conversation between the veteran, his family, and 
doctors at the VAMC.  Mr. E. wrote that the doctors 
apologized for a near death episode that the veteran had 
experienced the previous day.  Mr. E. wrote, "The doctors 
apologized for the staff[']s failure to administer [the 
veteran's] prednisolone in several days, since his admission 
to the V.A. Hospital, which 'most certainly' caused the 
episode."

Ms. M. S. B., the veteran's granddaughter, wrote that one 
morning during the veteran's hospital stay a doctor came in 
and told the veteran that he was very sorry that the veteran 
had not received his medication, and that an attack that the 
veteran had suffered had happened because of the failure to 
receive the medication.  Ms. B. wrote that after the attack 
the veteran never recovered his air or wind, and that he died 
not long after.

Medical records in the claims file show treatment of the 
veteran from 1962 forward for idiopathic pulmonary fibrosis, 
with clubbing of the fingers and progressive dyspnea.  During 
inpatient treatment in August 1991 at the Jackson, 
Mississippi, VAMC, the veteran had an episode in which he had 
difficulty breathing, and became acutely cyanotic.  He was 
given medication (Solu-Medrol) and oxygen by face mask, and 
his symptoms improved.  A treating physician noted that the 
episode was an acute bronchospasm, and was thought to be due 
to steroid withdrawal.  Nursing notes indicated that the 
veteran told nurses that he needed to take Prednisone in more 
frequent doses, rather than in one daily dose.

Records from the Jackson VAMC reflect that the veteran was 
admitted on January 6, 1994, with a history of severe chronic 
obstructive pulmonary disease, and idiopathic pulmonary 
fibrosis, diagnosed in 1962, with cor pulmonale as a 
consequence.  He had been hospitalized in December 1993 for 
increasing dyspnea and lower extremity edema, and had 
continued on oxygen therapy at home after he was discharged.  
The VAMC records noted that prior to the January 1994 
admission the veteran was taking several medications at home, 
including four tablets of Prednisone daily.

At the time of the veteran's admission, his daughter reported 
that the veteran was having some mental status changes at 
home, which she felt were due to his medications.  The 
veteran denied that he was having mental status changes, but 
he complained of insomnia and showed signs of anxiety.  A 
psychiatric consultation was performed.  With regard to the 
veteran's mental condition, the hospitalization report 
contained an impression of questionable mental status changes 
secondary to chronic hypoxia.

On admission, the veteran's condition was stable.  He was 
placed on intravenous and oral medications, with maintenance 
of all of his home medications, and with the addition of 
Restoril.  The veteran refused to take Restoril, and 
expressed that he desired instead to take Ativan, which he 
had a long history of taking at home.  He also received 
oxygen.  The hospital treatment records included nursing 
notes and records regarding medications.  The notes included 
nurses' initials indicating that the veteran had received 
scheduled doses of medications, including Methylprednisolone 
on January 6th, 7th, 8th, and 9th, and Prednisone on January 9th.

Initially, the veteran reportedly appeared to be doing quite 
well, despite his severe pulmonary disease.  Early on January 
7th, the veteran became anxious and cyanotic, and the on-call 
resident was summoned.  Two attempts to intubate the veteran 
stimulated him enough that he was able to breathe on his own.  
The veteran continued to be very irritable, with some 
episodes of shortness of breath.  He expressed irritation 
that he was not receiving Ativan, which he was accustomed to 
taking, and he attributed his breathing difficulty in the 
hospital to not taking Ativan.  Later on January 7th, and 
through January 8th, the veteran continued breathing, and 
appeared to be improving.  On January 9th, he was noted to 
have acute respiratory collapse and a loss of consciousness.  
Resuscitation efforts were begun, and the veteran was 
intubated.  His heart rate slowed, and he had episodes of 
bradycardia.  The veteran did not recover from the collapse, 
and he died soon thereafter.  As noted above, the cause of 
death entered on the death certificate is end-stage 
idiopathic pulmonary fibrosis.

In April 1999, Byrd Payne, M.D., a VA physician, reviewed the 
veteran's claims file, including the VAMC records and the 
statements of the veteran's family members.  Dr. Payne noted 
that when the veteran was admitted to the hospital in January 
1994, he was not placed on Prednisone, but instead was placed 
on an equivalent medication, Methylprednisolone, which was 
administered intravenously every six hours until January 9th.  
Dr. Payne found that on January 9th the medication was change 
to Prednisone, given by mouth.  Dr. Payne found that the 
nursing notes indicated that the veteran received all 
medications as ordered.  Dr. Payne concluded that the 
family's claim that the veteran died because he was denied 
Prednisone was unfounded medically, since the veteran 
received an equivalent medication, Methylprednisolone.  Dr. 
Payne stated that the veteran's death was not the result of 
the failure of VA personnel to properly administer 
medication.

The veteran died while he was a patient in the Jackson VAMC 
in January 1994.  For compensation to be awarded based on 
38 U.S.C.A. § 1151, it is necessary to show that the 
veteran's death was actually the result of the 
hospitalization, and not merely coincidental with the 
hospitalization.  38 C.F.R. § 3.358(c)(1) (1998).  
Compensation is not payable for the continuance or natural 
progress of the disease for which hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  The appellant's 
claim that the veteran's death resulted from the January 1994 
hospitalization is not supported by medical evidence.  The 
appellant asserts that failure to receive Prednisone caused 
the episode in which the veteran became cyanotic, and in turn 
caused or accelerated the veteran's death.  The hospital 
notes and the review by Dr. Payne both indicate, however, 
that the veteran received Prednisone or the equivalent 
medication, Methylprednisolone, throughout his 
hospitalization.

The Board finds that the hospital notes, as confirmed by 
Dr. Payne's review, are competent and credible evidence, and 
that the greater weight of the evidence indicates that the 
veteran received Prednisone or equivalent medication 
throughout his hospitalization.  Thus, the preponderance of 
the evidence is against the appellant's claim that the 
veteran's death was the result of failure to provide 
necessary medication.  Medical records indicate that the 
veteran had idiopathic pulmonary disease for more than thirty 
years, and that the disease was progressive.  The certificate 
of death indicates that the lung disease that caused the 
veteran's death was "end-stage."  Based on the evidence, 
the Board finds that the veteran's death was not caused by 
his January 1994 VAMC treatment.  Therefore, the claim for 
compensation based on 38 U.S.C.A. § 1151 is denied.


ORDER

A well grounded claim for service connection for the cause of 
the veteran's death not having been submitted, the claim is 
denied.

Entitlement to benefits based on the cause of the veteran's 
death, claimed to be the result of VA medical treatment, is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

